 


109 HR 1188 IH: Disabled Veterans Right to Commissaries and Space Available Travel Act
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1188 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to support disabled veterans by extending military commissary and exchange store privileges to such veterans and their dependents and by authorizing space-available travel on military aircraft for such veterans and their dependents. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Right to Commissaries and Space Available Travel Act.   
2.Commissary and exchange store privileges for disabled veterans and their dependents 
(a)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1065.Use of commissary and exchange stores: disabled veterans and their dependents 
(a)Disabled veteransA veteran with a service-connected disability rated by the Secretary of Veterans Affairs at 30 percent or more shall be permitted to use commissary and exchange stores on the same basis as a member of the armed forces entitled to retired or retainer pay. 
(b)DependentsA dependent of a veteran described in subsection (a) shall be permitted to use commissary and exchange stores on the same basis as a dependent of a member of the armed forces entitled to retired or retainer pay. 
(c)DefinitionsIn this section, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1065. Use of commissary and exchange stores: disabled veterans and their dependents. 
3.Transportation on military aircraft on a space-available basis for disabled veterans and their dependents 
(a)Availability of transportationChapter 157 of title 10, United States Code, is amended by inserting after section 2641a the following new section: 
 
2641b.Space-available travel on Department of Defense aircraft: disabled veterans and their dependents 
(a)Disabled veteransThe Secretary of Defense shall provide transportation on Department of Defense aircraft on a space-available basis for any veteran with a service-connected disability rated by the Secretary of Veterans Affairs at 50 percent or more on the same basis as such transportation is provided to members of the armed forces entitled to retired or retainer pay. 
(b)DependentsA dependent of a veteran described in subsection (a) shall be permitted to travel on Department of Defense aircraft on a space-available basis on the same basis as a dependent of a member of the armed forces entitled to retired pay or retainer pay. 
(c)DefinitionsIn this section, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2641a the following new item: 
 
 
2641b. Space-available travel on Department of Defense aircraft: disabled veterans and their dependents. 
4.Effective dateSections 1065 and 2641b of title 10, United States Code, as added by this Act, shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. 
 
